Citation Nr: 1740202	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-22 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 1992 and from October 2001 to December 2004; he also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Iowa Army National Guard, including from January to April 1982 and in August 1983.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in April 2014, and a transcript of the hearing is of record.  

In May 2015, the Board denied the claim of entitlement to service connection for residuals of a right shoulder injury.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued a Memorandum Decision, which vacated and remanded the Board's May 2015 remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The September 2016 Memorandum Decision found that the June 2013 VA examination was inadequate.  The Court highlighted a May 2004 MRI which revealed possible degenerative joint disease of the right shoulder and a December 2011 VA examination that noted positive tests that suggested possible rotator cuff symptomatology, including muscle tears.  The June 2013 examiner only diagnosed right shoulder impingement and did not provide a rationale for his conclusion that this was the Veteran's only right shoulder disability.  Therefore, a remand is necessary to afford the Veteran with a VA examination to determine the nature and etiology of his right shoulder disability/disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran with a comprehensive VA examination to determine the nature and etiology of any identified right shoulder disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Identify all diagnosable right shoulder disabilities. 

b.  For each diagnosed right shoulder disability, state whether it is at least as likely as not (50 percent probability or more) that any right shoulder disability began in service, was caused by service, or is otherwise etiologically related to the Veteran's military service, to include his in-service herbicide exposure.

In rendering the requested diagnoses and opinions, the examiner must address the Veteran's March 2003 in-service fall, the May 2004 MRI which revealed possible degenerative joint disease of the right shoulder, and a December 2011 VA examination that noted positive tests that suggested possible rotator cuff symptomatology, including muscle tears.  
A complete rationale must be provided for any opinion offered.

2.  Upon completion of the above requested development and any additional development deemed appropriate, to include providing VA examinations if warranted based on the evidence developed during remand, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




